DARGAN, C. J.
On the 31st of August, 1844, a judgment was rendered in favor of the plaintiff against the defendant, by a justice of the peace. In 1848, a certiorari was applied for and obtained by the defendant, returnable to the County Court, and by agreement between the parties, the cause was transferred from the County to the Circuit Court. The plaintiff moved the Circuit Court to dismiss the certiorari and the supersedeas that had been issued thereon, but his motion was overruled, and the plaintiff declining to proceed further in the trial of the cause, judgment was rendered against him for costs. In the case of Mason & Chambers v. Moore & Tulane, 12 Ala. 578, this court held, that a certiorari to review a judgment rendered by a justice of the peace could not be regularly granted after three years from the time of the rendition of such judgment. With this decision we are entirely satisfied, and hold that the lapse of three years is a bar to a writ of certiorari, the object of which is to bring before an appellate tribunal the judgment of ajusticeof the peace.
The Circuit Court therefore erred in refusing to dismiss the certiorari on the motion of the plaintiff, and the judgment is therefore reversed, and the writ here dismissed.